Case 1:19-cv-02886-ERK-PK Document 2 Filed 05/16/19 Page 1 of 1 PageID #: 20



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
_______________________________________
 Clinton Engram, Jane Doe, individually ::
 and on behalf of all others similarly  ::                 Case No.: 19-cv-02886
 situated,                              ::
                                        ::
        Plaintiffs,                     ::                 NOTICE OF APPEARANCE
 v.                                     ::                 OF MICHAEL R. REESE
                                        ::
 Wyeth Consumer Healthcare LLC          ::
                                        ::
        Defendant.                      ::



       Notice is hereby given that Michael R. Reese is appearing as co-counsel for plaintiffs and

the proposed class in the above-captioned action. Pursuant to Federal Civil Procedure Rule 5, all

further notices and copies of pleadings, papers and other materials relevant to this action should

be served upon:

                                      Michael R. Reese
                                        REESE LLP
                                 100 West 93rd Street, 16th Floor
                                  New York, New York 10025
                                       (212) 643-0500
                                     mreese@reesellp.com

                                                                    Respectfully submitted,

                                                                    REESE LLP

                                                                    /s/ Michael R. Reese
                                                                    Michael R. Reese
                                                                    mreese@reesellp.com
                                                                    100 West 93rd Street, 16th Floor
                                                                    New York, New York 10025
                                                                    Telephone: (212) 643-0500

                                                                    Counsel for Plaintiff
                                                                    and the Proposed Class
